                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

JOSHUA ERIC TOWNLEY,                              §
               Petitioner,                        §
                                                  §
v.                                                §    Civil Action No. 4:20-CV-1349-O
                                                  §
BOBBY LUMPKIN, Director, TDCJ-CID,                §
               Respondent.                        §

                                     OPINION AND ORDER

       Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed

by Petitioner, Joshua Eric Townley, a state prisoner confined in the Correctional Institutions Division

of the Texas Department of Criminal Justice (TDCJ-CID), against Bobby Lumpkin, director of that

division, Respondent. After considering the pleadings and relief sought by Petitioner, the Court has

concluded that the petition should be denied.

I. BACKGROUND

       Petitioner is confined pursuant to his 2017 convictions in Parker County, Texas, Case Nos.

CR16-0114 and CR16-0115, for sexual assault of a child. Pet’r’s Exs. 76, 80, ECF No. 1-2. After

his trial, Petitioner filed a notice of appeal and a motion for new trial and motion in arrest of

judgment. Clerk’s R. Id. at 21–22; Clerk’s R. (Case No. CR16-0114) 137, ECF No. 19-18. On

February 24, 2017, the trial court signed an order granting the motion for new trial and motion in

arrest of judgment, however, three days later, on February 27, 2017, the trial court signed an order

rescinding the order, asserting that the motion was “erroneously and unintentionally granted.” Pet’r’s

Exs. 25, 33, ECF No. 1-2. Petitioner’s appeal was subsequently dismissed based on the first order,

but, following the second order, the memorandum opinion and judgment of dismissal were

withdrawn and the appeal was reinstated. Id. at 28–29, 70–71. Thereafter, the appellate court
affirmed the trial court’s judgments of conviction, the Texas Court of Criminal Appeals refused his

petitions for discretionary review, and the United States Supreme Court denied certiorari. Electronic

R., ECF No. 19-16; Townley v. Texas, 140 S. Ct. 452 (2019). Petitioner also sought state habeas-

corpus relief in Case No. CR16-0114, to no avail. SHR1 12 & Action Taken, ECF Nos. 20-11, 20-8,

respectively.

II. ISSUES

       In one ground, Petitioner claims that the trial court’s “rescinding order violates the Double

Jeopardy Clause following its granted order of new trial on ground that [the] evidence was legally

insufficient to support [the] jury guilty verdict.” Pet. 6, ECF No. 1.

III. RULE 5 STATEMENT

       Respondent believes that Petitioner has sufficiently exhausted his claim in state court and that

the petition is neither untimely nor subject to the successive-petition bar. Resp’t’s Ans. 5, ECF No.

17.

IV. STANDARD OF REVIEW

       A § 2254 habeas petition is governed by the heightened standard of review provided for in

the Anti-Terrorism and Effective Death Penalty Act. 28 U.S.C. § 2254. Under the Act, a writ of

habeas corpus should be granted only if a state court arrives at a decision that is contrary to or an

unreasonable application of clearly established federal law as established by the Supreme Court or

that is based on an unreasonable determination of the facts in light of the record before the state

court. 28 U.S.C. § 2254(d)(1)-(2); Harrington v. Richter, 562 U.S. 86, 100 (2011). This standard is

difficult to meet and “stops short of imposing a complete bar on federal court relitigation of claims


       1
           “SHR” refers to the record of Petitioner’s state habeas-corpus proceeding in WR,90,944-01.

                                                         2
already rejected in state proceedings.” Richter, 562 U.S. at 102.

        The statute further requires that federal courts give great deference to a state court’s factual

findings. Hill v. Johnson, 210 F.3d 481, 485 (5th Cir. 2000). Section 2254(e)(1) provides that a

determination of a factual issue made by a state court shall be presumed to be correct. The petitioner

has the burden of rebutting the presumption of correctness by clear and convincing evidence. 28

U.S.C. § 2254(e)(1); Miller-El v. Cockrell, 537 U.S. 322, 340 (2003); Williams v. Taylor, 529 U.S.

362, 399 (2000). Additionally, when the Texas Court of Criminal Appeals, the state’s highest

criminal court, denies relief without written order, typically it is an adjudication on the merits, which

is likewise entitled to this presumption. Richter, 562 U.S. at 100; Ex parte Torres, 943 S.W.2d 469,

472 (Tex. Crim. App. 1997). In such a situation, a federal court “should ‘look through’ the

unexplained decision to the last reasoned state-court decision providing” particular reasons, both

legal and factual, “presume that the unexplained decision adopted the same reasoning,” and give

appropriate deference to that decision. Wilson v. Sellers, 138 S. Ct. 1188, 1191-92 (2018).

V. DISCUSSION

        Petitioner claims that the trial court’s rescinding order, which he equates to an acquittal,

barred “the state from prosecuting him further by reinstating his convictions” under the Double

Jeopardy Clause. Pet’r’s Mem. 16, ECF No. 1-1. Petitioner raised his claim on direct appeal and, in

the last reasoned opinion on the issue, the appellate court addressed the claim as follows:

        A.      Generally, a Trial Court May Freely Rescind an Order Granting a New
                Trial.

               A trial court has the power to rescind its order granting a new trial; time alone
        does not limit this power. Kirk v. State, 454 S.W.3d 511, 515 (Tex. Crim. App. 2015)
        (eliminating the 75-day time limit imposed by Awadelkariem v. State, 974 S.W.2d
        721 (Tex. Crim. App. 1998)). [Petitioner] ignores Kirk and argues that


                                                   3
Awadelkariem—in which the Texas Court of Criminal Appeals overruled precedent
to hold that a trial court has power, albeit limited, to rescind its order on a motion for
new trial, 974 S.W.2d at 722, 728—was wrongly decided.

B.      Double Jeopardy Considerations Could Still Limit a Trial Court’s
        Freedom to Rescind an Order Granting a New Trial.

        Focusing on his rights to be free from double jeopardy, [Petitioner] relies on
Hudson v. Louisiana, 450 U.S. 40, 101 S. Ct. 970 (1981), and Moore v. State, 749
S.W.2d 54 (Tex. Crim. App. 1988), to argue that the trial court abused its discretion
by rescinding its order granting a new trial because that order was the “functional
equivalent of an acquittal.” See Awadelkariem, 974 S.W.2d at 724 (stating that the
Court held in Moore that the granting of a new trial based on legally insufficient
evidence was “the functional equivalent of an acquittal, causing the trial court’s
jurisdiction to lapse under double jeopardy principles”). Hudson and Moore both
involved orders granting new trials solely because of legally insufficient evidence.
Hudson, 450 U.S. at 44, 101 S. Ct. at 973; Moore, 749 S.W.2d at 56. The Hudson
court held that the Double Jeopardy Clause barred a retrial in those circumstances,
implicitly holding that acquittal was the appropriate remedy. Hudson, 450 U.S. at
44–45, 101 S. Ct. at 973. The Moore court held that the Double Jeopardy Clause
barred the trial court from rescinding its order granting the new trial and that acquittal
was the proper remedy. 749 S.W.2d at 58.

       In overruling a line of prior cases that had held a trial court could not rescind
an order granting a new trial, the Awadelkariem court both noted that Moore was
distinguishable from the line of cases because it “involv[ed] double jeopardy
considerations” and ostensibly overruled it along with other cases in that line. 974
S.W.2d at 724, 728.

        Unlike Hudson and Moore, however, neither Awadelkariem nor Kirk
concerned an order granting a motion for new trial solely because legally insufficient
evidence supported the guilty verdict. See Kirk, 454 S.W.3d at 512 (noting the trial
court revoked the defendant’s deferred adjudication community supervision,
adjudicated his guilt, and sentenced him, and his “Motion for Commutation of
Sentence” complained only of the sentence); Awadelkariem, 974 S.W.2d at 722
(noting the trial court granted the motion for new trial because the defendant agreed
to change his plea to guilty in exchange for deferred adjudication). The Kirk court
also did not mention Moore or expressly recognize a Moore exception to the general
rule allowing trial courts to freely rescind their orders granting new trials but did
recognize that exceptions could exist by expressly noting what it was not addressing.
Specifically, the Kirk court did not:

        address whether the trial court’s ability to rescind an order granting


                                            4
       a new trial could be affected by events occurring after the grant of a
       new trial, such as . . . the start of the new trial [or] whether a
       defendant’s double-jeopardy rights would affect a trial court’s ability
       to rescind an order granting a new trial after the new trial has begun.
       Kirk, 454 S.W.3d at 511 n.1.

       Thus, Moore’s continued validity for the proposition that a trial court cannot
rescind an order granting a new trial solely on the basis that legally insufficient
evidence supports the verdict is unclear.

C.     [Petitioner] Is Not at Risk of Double Jeopardy.

        We do not need to resolve Moore’s present viability, however, because
[Petitioner]’s motion for new trial did not raise only legal sufficiency as a ground for
granting a new trial. When a motion for new trial is granted on a ground other than
legal sufficiency, the Double Jeopardy Clause is not implicated. See, e.g., Dennington
v. State, No. 05-92-01892-CR, 1997 WL 112750, at *1 (Tex. App.– Dallas Mar. 14,
1997, pet. ref’d) (not designated for publication); Carter v. State, 848 S.W.2d 792,
796 (Tex. App.–Houston [14th Dist.] 1993, pet. ref’d).

        [Petitioner]’s motion sought a new trial (1) because the verdicts were
allegedly contrary to the law and the evidence but also (2) in the interest of justice.
The motion did not mention sufficiency; however, the wording of the first ground
typically indicates a challenge to the sufficiency of the evidence to support the
conviction. See State v. Zalman, 400 S.W.3d 590, 594 (Tex. Crim. App. 2013) (“In
Bogan v. State we held that allegations that a verdict was against the law and the
evidence raised a sufficiency challenge and only a sufficiency challenge.”) (footnote
omitted). But see Clarke v. State, 270 S.W.3d 573, 580 n.18 (Tex. Crim. App. 2008)
(stating that a trial court would be within its discretion to refuse to set a motion for
new trial “alleging such a general ground” as “the verdict is contrary to the law and
the evidence” for hearing but noting that the trial court could rule on a Brady issue
raised at such a hearing by granting or denying the motion).

       [Petitioner] raised his second ground, “[i]n the interest of justice,” separately
in the motion, and it is a ground that can be distinctive from sufficiency of the
evidence. See State v. Herndon, 215 S.W.3d 901, 907 (Tex. Crim. App. 2007)
(noting that grounds for new trial listed in appellate rule 21.3 are “illustrative, not
exclusive” and holding that “[a] trial judge has discretion to grant or deny a motion
for new trial ‘in the interest of justice,’ but ‘justice’ means in accordance with the
law”) (citations omitted); Dennington, 1997 WL 112750, at *1–2.

        The trial court’s order granting [Petitioner]’s motion for new trial did not
indicate the basis for the decision. The trial court could have granted the motion in


                                           5
       the interest of justice (or unintentionally, as the trial court stated). Consequently, the
       order was not functionally equivalent to an acquittal, and the Double Jeopardy Clause
       was not implicated. See Dennington, 1997 WL 112750, at *1–2. Thus, to the extent
       that a double-jeopardy limitation on a trial court’s power to rescind an order granting
       a new trial remains after Kirk, that limitation does not apply here.

       D.      The Trial Court Did Not Abuse Its Discretion by Rescinding Its Order
               Granting [Petitioner] a New Trial.

               Applying Kirk, we hold that the trial court had the power to freely rescind its
       order granting a new trial and therefore did not abuse its discretion by doing so. See
       Kirk, 454 S.W.3d at 515.

               To the extent [Petitioner] also argues that the trial court abused its discretion
       by rescinding its order granting the motion to arrest judgment, our resolution is the
       same. As our sister court in Houston has explained,

               [A] trial court has all the necessary inherent power to correct, modify,
               vacate or amend its own rulings in order to effectuate its judgment.
               So long as the court does not by its ruling divest itself of jurisdiction
               or exceed a statutory time table, it can simply change its mind on a
               ruling. The ability to do so is a necessary function of an efficient
               judiciary.

       Meineke v. State, 171 S.W.3d 551, 555 (Tex. App.– Houston [14th Dist.] 2005, pet.
       ref’d) (citations and internal quotation marks omitted). We therefore hold that the
       trial court also did not abuse its discretion by rescinding its order granting the motion
       to arrest judgment.

Mem. Op. 4–8, ECF No. 19-3 (emphasis in original).

       To the extent Petitioner raises a violation of state law, such a claim provides no basis for

federal habeas review. See Estelle v. McGuire, 502 U.S. 62, 67–68 (1991).

       To the extent Petitioner raises a violation of clearly established federal law as determined by

the United States Supreme Court, Supreme Court precedent establishes that the Double Jeopardy

Clause is triggered when a trial court grants a motion for new trial solely for lack of sufficient

evidence to sustain the jury’s verdict. See Hudson, 450 U.S. at 43; Burks v. United States, 437 U.S.



                                                   6
1, 18 (1978); Greene v. Massey, 437 U.S. 19, 24 (1978). However, notwithstanding “the boilerplate

grounds that ‘the verdict is contrary to the law and evidence,’” although “typically” indicating a

challenge to the sufficiency of the evidence, as explained by the appellate court, the fatal flaw in

Petitioner’s argument is that he did not move for a new trial solely on sufficiency grounds and the

trial court did not clearly grant the motion on that ground. See Deloney v. Estelle, 713 F.2d 1080,

1086–87 (5th Cir. 1983). Thus, contrary to his assertion, his case does not fall within the scope of

Hudson, Burks, and Greene, and the state court’s adjudication of the claim was neither contrary to

or a misapplication of Supreme Court precedent.

VI. CONCLUSION

       For the reasons discussed, Petitioner’s petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254 is DENIED. Further, pursuant to 28 U.S.C. § 2253(c), for the reasons discussed, a

certificate of appealability is DENIED.

       SO ORDERED on this 18th day of June, 2021.


                                                     _____________________________________
                                                     Reed O’Connor
                                                     UNITED STATES DISTRICT JUDGE




                                                 7
